NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The present invention is directed to a method for communicating and adjusting advanced energy settlements in an electric power grid.
The closest prior art of record, Potdar et al. (U.S. PGPub 20140222698, hereinafter “Potdar”), and Braxton et al. (U.S. PGPub 20030074244, hereinafter “Braxton), are directed to a method and computer-implemented features for tracking automation systems relating to renewable energy credits, and providing of energy services and technologies, and in particular, to the providing assurance services for distributed power technologies using a computer system and a data network. With respect to independent claim 1 Potdar and Braxton, and the other references of record taken alone or in combination neither anticipate nor render obvious the above subject matter when taken in combination with the limitations of a multiplicity of electric vehicles, a multiplicity of electric vehicle charging stations, and at least one energy customer; the advanced energy settlement platform aggregating power consumption data from the multiplicity of electric vehicles of the at least one energy customer and aggregating revenue grade power consumption data from at least one revenue grade meter;  aggregating and settling distributed energy charges for the multiplicity of electric vehicles and/or the multiplicity of electric vehicle charging stations from the at least one energy customer based on the near real-time settlements during a billing period; 42Attorney Docket No. 4204-169 aggregating and settling fixed capacity and/or energy charges with at least one of an energy retailer, a retail energy provider, and/or a market participant, for the at least one energy customer during the billing period, (as per claim 1), thus rendering claims 1 as allowable over the prior art.
Lastly, and with particular respect to withdrawal of the §101 rejection during prosecution, the Examiner notes that the §101 rejection has been overcome based on a finding that the method recites an ordered combination of claim steps/elements that go beyond merely linking an abstract idea to a particular technological environment. In particular, while the Examiner maintains that the claims describe the abstract idea of gathering modifying, and communicating process information (analogous to collecting information, analyzing it, and displaying certain results of the collection and analysis), the Examiner notes that the claimed invention’s utilization of computing systems to alter power consumption to electric vehicles and electric charging stations, as recited in the claims, renders the claimed invention as necessarily rooted in computer technology by providing a solution specifically arising in the realm of computer networks in an electrical power grid, which goes beyond generally linking the use of an abstract idea to a particular technological environment. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Di Martini; Paul. METHOD OF COMMUNICATING BETWEEN A UTILITY AND ITS CUSTOMER LOCATIONS, .U.S. PGPub 20080177678 The invention is a method for communicating between a utility and individual customer locations. In the method, communications between the utility and the utility's customer and between the utility and customer equipment located at each of the utility's individual customer locations are accomplished via the Internet or via an advanced utility meter.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Arif Ullah whose telephone number is 571.270.0161. The Examiner can normally be reached on Monday-Friday, 10:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Eric Stamber, can be reached at 571.272.6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/Arif Ullah/
Primary Examiner, Art Unit 3683